DETAILED ACTION
Claims 7-12 (filed 12/17/2021) have been considered in this action.  Claims 7-9 and 12 have been amended.  Claims 10-11 have been presented in the same format as previously presented. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 7-12 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has applied Havekost et al. (US5768119) to teach the missing features from Law.  
In regards to the claiming of a first and second operator, Law teaches that:
[0034] Operators and other personnel may use the operator workstations 80 to configure the plant 5 and elements within the plant 5 and/or to view and monitor run-time operations of the process plant 5, as well as take any diagnostic
[0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10. As discussed above, various instances of the configuration application 81 may execute on one or more computing devices to enable users to create or change process control modules (38) and/or safety system modules (76), to configure alarm handling and viewing routines and support mechanisms, and to download these modules and support mechanisms via the data highway 10 to the controllers 11, the safety logic devices 72, or other nodes of the process plant 5, as well as enable users to create or change operator interface display modules executed on operator interface devices via which an operator is able to view the process plant 5, view data, and change data settings within the process control routines 38, the safety system routines 76, the field devices 15-22 and 40-58 of the plant 5, etc.
[0046] The system then enables the configuration personnel to create and specify the plant displays, the faceplate displays, and the alarm handling parameters to associate with each of the alarm groups

Law explicitly states that users (plural) are able to change the configuration information of alarm handling and viewing routines and support mechanisms.  personnel (i.e. plural, not a single person or user) are able to create and specify the displays and alarm handling parameters associated with each of the alarm groups.  
Based on these teachings, a person having ordinary skill would recognize that a first user/configuration person can edit alarm handling parameters for a first alarm group, and a second user can later edit alarm handling parameters for that same first alarm group, so that when that alarm group is triggered to alarm after the first user edits, the system displays the alarm according to the first configuration and when the alarm group is triggered after the second user edits the system displays the alarm according to the second configuration.  Likewise, a first user/configuration person can edit alarm handling parameters for a first alarm group, and a second user can edit alarm handling parameters for a second alarm group, so that when both the first alarm group and second alarm group get triggered by events in the plant simultaneously, both alarms are displayed with their respective alarm properties simultaneously.  These properties can be based on priority (i.e. urgency) and include alarm information (tag, alarm identity name) and detail information (icon, text, color, faceplate display, plant display, etc.).  Havekost teaches that priorities (urgencies) include all of “Low”, “Medium” and 
The examiner further notes that the claims are still very broad, as the “display” limitation of claim 7 does not clarify whether all of these elements are being displayed simultaneously as part of a same screen, or are merely shown on the same physical monitor/display device when they are triggered to display.  Display is a broad term that only requires visual information to be presented to a user, but does not specify how that information is being shown to a user, such as through a single screen or plurality of screens.  Display can refer to the physical device such as a computer monitor, thus all information that is presented by that monitor, even if it is not all displayed simultaneously, is “displayed on a display”.  For example, a system which is able to display “the alarm information registered any information capable of being represented by text. Figure 5 of Law shows that “alarm help” is a configurable field associated with alarms, and is described by the provided “planning and designing your DeltaV digital automation systems and DeltaV SIS process safety systems” as “Alarm Help lets you present background and guidance information about an alarm to operators, such as probable cause of the alarm, recommended action to remedy the alarm, consequence of inaction and time to respond.  The alarm help information is stored in the system configuration database along with all of the other parameters that define the alarm such as priority, type and limit”.  In other words, the “alarm help” would seem to cover the unclaimed ability of the detail information to be textual information input by the user to provide information to other users.  DeltaV is the line of products associated with the applicant of Law (Fisher-Rosemount).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the limitations:
receive input of the first item of first urgency information, the detail information, the display mode from the first operator,
...

These limitation are unclear because they are not modified by a conjunction that states whether the receiving action of the urgency information, detail information and the display are all from the first/second operator, only one being from the first/second operator, or only the display mode from the first/second operator.  For example, by claiming “receive input of the first item of first urgency information, the detail information, and the display mode from the first operator” would clearly state that all three come from first operator, while claiming “receive input of the first item of first urgency information, the detail information, or the display mode from the first operator” would clearly state that only one of the three are input by a first operator.  Without a conjunction to modify these limitations, it is unclear which of these three items is coming from the first/second operator, as in its current form it would appear that only the display mode comes from the first/second operator while the first/second urgency information and detail information to do not claim a source of where those information are received from.  Based on the broadest reasonable 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 20180114414, hereinafter Law) in view of Havekost et al. (US 5768119, hereinafter Havekost).

In regards to Claim 7, Law teaches “A plant monitoring device, comprising: a storage comprising an alarm database in which a plurality of items of urgency information as to alarm information is registrable, the alarm information being identification information for identifying an alarm” ([0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10.; [0007] The alarm banner typically depicts an icon associated with each alarm that has been initiated within the plant, and these icons may be organized, color coded, displayed as solid or blinking icons, etc., based on a severity, priority, location, or other criteria, of the alarm or of the source of the alarm[0013] The alarm handling and viewing system then enables a user to separately assign a set of alarm handling and viewing properties to each alarm group, with the alarm handling and viewing properties including, for example, a plant display to use for the alarms in the alarm group, a “and one or more processors configured to register, in response to input by a first operator of a first item of first urgency information as to the alarm information, the first item of first urgency information and the alarm information in the alarm database in association with each other” ([0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10; [0013] the alarm handling and viewing system configures one or more containers, such as one or more control modules, safety logic modules, devices, or other entities that generate alarms, to include a set of alarm groups.  The alarm handling and viewing system then enables a user to separately assign a set of alarm handling and viewing properties to each alarm “register, in response to input by a second operator of a second item of second urgency information as to the alarm information, the second item of second urgency information and the alarm information in the alarm database in association with each other” ([0035] The example process control system 5 is further illustrated as including a “and display, on a display, the alarm information registered in the alarm database and detail information in a display mode conforming to the first and second urgency information, the detail information representing urgency of the alarm based on the first and second urgency information as to the alarm information the detail information being input by either one of the first and second operators” ([0007]The alarm banner typically depicts an icon associated with each alarm that has been initiated within the plant, and these icons may be organized, color coded, displayed as solid or blinking icons, etc., based on a severity, priority, location, or other criteria, of the alarm or of the source of the alarm; [0042] The plant display 97 may be based on a PI&D diagram and may depict various icons or other representations of devices such as valves, tanks, transmitters (e.g., sensors) as interconnected within the plant 5, and may depict various important parameters and values such as device tags or names, control system references or logic, measured process parameter values, etc.) [0013] the alarm handling and viewing system may also use the stored alarm handling parameters (such a priority, suppression characteristics, etc.) as stored for the alarm group to drive 
Law fails to teach “first and second urgency information”.
Havekost teaches “first and second urgency information” ([col 3 line 44] The alarm and event configuration is highly flexible and is configured by a user to display particular events in a hierarchical manner, as directed by the user. The user sets a desired alarm priority, selecting high importance alarms for more urgent display and annunciation and rendering a lower display status to less urgent events; [col 32 line 46] A user-configured, system-wide table determines AACK behavior. For example, the table may designate that all "LOW" priority Alarms are automatically acknowledged (AACK is TRUE), all "MEDIUM" and "HIGH" priority Alarms are not automatically acknowledged (AACK is FALSE). When AACK is TRUE, the alarm is never placed in an Unacknowledged condition; 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that allows multiple users to assign detail information to different alarms based on a priority so that the alarms can be displayed with the detail information in a display mode conforming to the priorities as taught by Law, with the use of high, medium and low priorities for assigning the different priorities to the alarms and alarm conditions as taught by Havekost because Law explicitly states that priority can be a parameter used for handling alarm viewing, while not explicitly stating what those different priorities are.  Havekost teaches that priorities can be high, medium and low.  Thus it would be obvious by Law’s own use of priorities that the high, medium and low priorities of Havekost can be the priorities assigned for first, second and third urgencies.  Furthermore, it would be obvious to take the known system that uses priorities to establish alarm viewing parameters when displaying detail information and which allows multiple users to establish these relationships, and apply the known use of high, medium and low 

In regards to Claim 8, Law and Havekost teach the plant monitoring device as incorporated by claim 7 above.  Law further teaches “The plant monitoring device according to claim 7, wherein the storage further comprises a determination database that contains the first and second items of first and second urgency information, the detail information, and the display mode in association with one another” ([0013] the alarm handling and viewing system may also use the stored alarm handling parameters (such a priority, suppression characteristics, etc.) as stored for the alarm group to drive the manner in which the alarm is shown, viewed, suppressed, etc. via the user interface device.; [0051] as illustrated in FIG. 3, each of the alarm group elements 102 (i.e., 102A, 102B, 102C) includes alarm handling information including a listing of the alarms 130 defining the alarms associated therewith, a reference to a primary plant display 134, a reference to a primary faceplate display 136, and various alarm handling and viewing parameter values 138, which may include, for example, alarm priority characteristics, alarm suppression characteristics, alarm display characteristics “and the processors display, on the display, the alarm information registered in the alarm database and the detail information associated with the first and second items of urgency information corresponding to the alarm information, in the display mode associated with the first and second items of urgency information corresponding to the alarm information in the determination database” ([0054] As will be understood, the purpose of the alarm group elements 102 is to store a list of alarms 130, as well as to store alarm handling information including a plant display reference 134, a faceplate display reference 136, and potentially other alarm handling information such as alarm handling parameters 138 that are to be used for viewing and/or handling each of the alarms in the alarm list of the alarm group element...This feature thus enables an alarm handling and viewing application implemented by the user interface application 95 to present plant displays, faceplate displays, and other alarm viewing characteristics that are tailored to particular alarms regardless of the viewing and handling characteristics of the container in which the alarms are generated, thus making the alarm handling characteristics of an alarm display application more useful and easier to understand).

In regards to Claim 9, Law and Havekost teach the plant monitoring device as incorporated by claim 8 above.  Law further teaches “The plant monitoring device according to claim 8, wherein the one or more processors receive input of the first item of urgency information, the detail information, the display mode from a first operator” ([0013] The alarm handling and viewing system then enables a user to separately assign a set of alarm handling and viewing properties to each alarm group, with the alarm handling and viewing properties including, for example, a plant display to use for the alarms in the alarm group, a faceplate display to use for the alarms in the alarm group, alarm handling parameters (such a priority, suppression characteristics, display characteristics, etc.) to use for each of the alarms in the alarm group, etc. [0035] various instances of the configuration application 81 may execute on one or more computing devices to enable users to create or change process control modules (38) and/or safety system modules (76), to configure alarm handling and viewing routines and support mechanisms, and to download these modules and support mechanisms via the data highway 10 to the controllers 11, the safety logic devices 72, or other nodes of the process plant 5, as well as enable users to create or change operator interface display modules executed on operator interface devices via which an “transmit, to another plant monitoring device, the first item of urgency information, the detail information, the display mode inputted by the first operator among the items of urgency information, the detail information, and the display mode registered in the determination database” ([0057] a configuration system, which may be implemented by one of the configuration applications 81 of FIG. 1 on one of the user workstations 80 of FIG. 1, may provide a user with an alarm configuration screen 150 that enables a user (such as a configuration engineer) to create various different alarm groups for one or more containers (e.g., control modules, devices, etc.), and to assign different alarms of the one or more containers to one of the various alarm groups; Fig. 1 shows three workstations, each of which has access to the configuration database and displays the user interface, thus must have had the information transmitted) “receive the second item of urgency information, the detail information, the display mode inputted by the second operator from the another plant monitoring device” ([0013] The alarm handling and viewing system “and register: the inputted second item of urgency information, detail information, and display mode in the determination database in association with one another, in response to receipt of input of the second item of urgency information, the detail information, and the display mode” ([0035] The configuration database 82 stores the created (e.g., configured) control and safety system modules and/or operator interface display modules or routines. If desired, the configuration application 81 and the configuration database 82 may be centralized and have a unitary logical appearance to the process control system 5, although multiple instances of the configuration application 81 may execute simultaneously within the process control system 5, and the configuration database 82 may be implemented across multiple physical data storage devices; [0059] the user can then establish or create one or more alarm group elements 156 for the control module 154 by creating each of these alarm group elements 156 from a template (for example by dragging and dropping an alarm group element template into the configuration screen 150, by using a pull down menu, etc.). The configuration application may then enable the user to configure each of the alarm group elements 156 with a unique identifier (e.g., a tag or name), a description, and one or more alarm viewing and handling attributes to be applied to or used for the various alarms of the control module 154 to be assigned to the alarm group element 156 being configured) “and the received urgency information, detail information, and display mode in the determination database in association with one another, in response to receipt of the second item of urgency information, the detail information, and the display mode from the another plant monitoring device” ([0034] The process plant or the process control system 5 of FIG. 1 also includes one or more operator workstations 80, each of which is communicatively connected to the data highway 10, and each of which includes a memory and one or more computer processors. Operators and other personnel may use the operator workstations 80 to configure the plant 5 and elements within the plant 5 and/or to view and monitor run-time operations of the process plant 5, as well as take any diagnostic, corrective, maintenance, and/or other actions that may be required; [0035] a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10. As discussed above, various instances of the configuration application 81 may execute on one or more computing devices to enable users to create or change process control modules (38) and/or safety system modules (76), to configure alarm handling and viewing routines and support mechanisms, and to download these modules and support mechanisms via the data highway 10 to the controllers 11, the safety logic devices 

In regards to Claim 12, Law teaches “A distributed control system comprising: a controller configured to control a plant” ([0025] the system of FIG. 1 depicts a control system having multiple process controllers 11, in which some of the process controllers 11 are communicatively connected to field devices 15-“and a plurality of plant monitoring devices communicably coupled to the controller” (Fig. 1 shows multiple workstations 80 on network 10 with controllers 11) “wherein the controller comprises a transmitter configured to transmit alarm information to the plant monitoring devices, the alarm information being identification information for identifying an alarm” ([0033] one or more of the process controllers 11 may be connected to safety logic solvers or safety system controllers 72, which, in turn, are connected to safety system field devices or assets 74...The safety system logic modules 76 may be configured in any of the manners described above for the process control modules 38 and may perform any desired functions within the safety system, including user interface functions such as alarming functions. If desired, the safety logic controllers 72 may be in the “and the plant monitoring devices each comprise: a storage comprising an alarm database in which a plurality of items of urgency information as to alarm information is registrable, the alarm information being identification information for identifying an alarm” ([0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10. As discussed above, various instances of the configuration application 81 may execute on one or more computing devices to enable users to create or change process control modules (38) and/or safety system modules (76), to configure alarm handling and viewing routines and support mechanisms, and to download these modules and support mechanisms via the data highway 10 to the controllers 11, the safety logic devices 72, or other nodes of the process plant 5; [0048] the control module 100 includes a reference to a primary plant display 114 as well as a reference to a primary faceplate display 116. Of course, the references to the primary plant display 114 “register, in response to input by a first operator of a first item of first urgency information as to the alarm information, the first item of first urgency information and the alarm information in the alarm database in association with each other” ([0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10; [0013] the alarm handling and viewing system configures one or more containers, such as one or more control modules, safety logic modules, devices, or other entities that generate alarms, to include a set of alarm groups.  The alarm handling and viewing system then enables a user to separately assign a set of alarm handling and viewing properties to each alarm group, with the alarm handling and viewing properties including, for example, a plant display to use for the alarms in the alarm group, a faceplate display to use for the alarms in the alarm group, alarm handling “register, in response to input by a second operator of a second item of second urgency information as to the alarm information, the second item of second urgency information and the alarm information in the alarm database in association with each other” ([0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10; [0013] “and display, on a display, the alarm information registered in the alarm database and detail information in a display mode conforming to the first and second urgency information, the detail information representing urgency of the alarm based on the first and second urgency information as to the alarm information the detail information being input by either one of the first and second operators” ([0007]The alarm banner typically depicts an icon associated with each alarm that has been initiated within the plant, and these icons may be organized, color coded, displayed as solid or blinking icons, etc., based on a severity, priority, location, or other criteria, of the alarm or of the source of the alarm; [0042] The plant display 97 may be based on a PI&D diagram and may depict various icons or other representations of devices such as valves, tanks, transmitters (e.g., sensors) as interconnected within the plant 5, and may depict various important parameters and values such as device tags or names, control system references or logic, measured process parameter values, etc.); [0013] the alarm handling and viewing system may also use the stored alarm handling parameters (such a priority, suppression characteristics, etc.) as stored for the alarm group to drive the manner in which the alarm is shown, viewed, suppressed, etc. via the user interface device.; [0051] each of the alarm group elements 102 (i.e., 102A, 102B, 102C) includes alarm handling information including a listing of the alarms 130 
Law fails to teach “first and second urgency information”.
Havekost teaches “first and second urgency information” ([col 3 line 44] The alarm and event configuration is highly flexible and is configured by a user to display particular events in a hierarchical manner, as directed by the user. The user sets a desired alarm priority, selecting high importance alarms for more urgent display and annunciation and rendering a lower display status to less urgent events; [col 32 line 46] A user-configured, system-wide table determines AACK behavior. For example, the table may designate that all "LOW" priority Alarms are automatically acknowledged (AACK is TRUE), all "MEDIUM" and "HIGH" priority Alarms are not automatically acknowledged (AACK is FALSE). When AACK is TRUE, the alarm is never placed in an Unacknowledged condition; [col 36 line 55]  A user having an alarm privilege can change alarm priority. With the alarm privilege, a user may change PRI on a single Alarm Attribute by writing 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that allows multiple users to assign detail information to different alarms based on a priority so that the alarms can be displayed with the detail information in a display mode conforming to the priorities as taught by Law, with the use of high, medium and low priorities for assigning the different priorities to the alarms and alarm conditions as taught by Havekost because Law explicitly states that priority can be a parameter used for handling alarm viewing, while not explicitly stating what those different priorities are.  Havekost teaches that priorities can be high, medium and low.  Thus it would be obvious by Law’s own use of priorities that the high, medium and low priorities of Havekost can be the priorities assigned for first, second and third urgencies.  Furthermore, it would be obvious to take the known system that uses priorities to establish alarm viewing parameters when displaying detail information and which allows multiple users to establish these relationships, and apply the known use of high, medium and low priorities to achieve the predictable result of a system that uses high, medium .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Law and Havekost as applied to claim 8 above, and further in view of Schmidt et al. (US 20110029582, hereinafter Schmidt).

In regards to claim 10, Law and Havekost teach the plant monitoring device as incorporated by claim 8 above.
Law further teaches “The plant monitoring device according to claim 8, wherein the storage further comprises a determination history database that contains the alarm information” ([0036] The example process control system 5 also include a data historian application 83 and a data historian database 84, each of which is also communicatively connected to the data highway 10. The data historian application 83 operates to collect some or all of the data provided across the data highway 10, and to historize or store the data in the historian database 84 for long term storage).
The combination of Law and Havekost fail to teach “a determination history database that contains the alarm information and time at which each of the items of urgency information as to the alarm information has been inputted, in association with each other, and the one or more processors display, on the display, a change history of the item of urgency information as to the alarm information”.
Schmidt teaches “a determination history database that contains the alarm information and time at which each of the items of urgency information as to the alarm information has been inputted, in association with each other, and the one or more processors display, on the display, a change history of the item of urgency information as to the alarm information” ([0014] In an exemplary method according to the disclosure and in a corresponding exemplary device for storing data of an alarm or event notification containing a plurality of attributes, a first part of the attributes belonging to an alarm or event notification can be stored normalized in a table, e.g. a fixed table.  [0015] Attributes can include, for example, name of the acknowledging user, name of the node at which an event was generated, changed value before/after, diagnostics code or time stamp; [0022] A fallback record could be helpful in the following exemplary scenario: [0023] When a setpoint value of a control loop is changed, an event is generated for which the new setpoint value is stored in the attribute "NewValue"; [0017] both the first part as well as a remaining second part of the attributes can 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the plant monitoring device which contains an alarm history database and a configuration database that stores alarm and alarm urgency information as taught by Law and Mogi, with the ability to display the alarm historical database information, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Law and Havekost as applied to claim 7 above, and further in view of Rischar et al. (US 20180357873, hereinafter Rischar).

In regards to claim 11, Law and Havekost teach the plant monitoring device as incorporated by claim 7 above.
Law further teaches “The plant monitoring device according to claim 7, wherein the alarm information represents tag data...and an operation in which the alarm occurs” ([0012] the alarm handling and viewing system may assign a unique identifier (e.g., a tag or name), description, and display navigation attributes to each of a set of alarm groups, each alarm group having a single alarm or multiple alarms associated with one or more containers a process plant; [0047] the alarm group may have a unique tag, a description, a primary plant display, a detail plant display, a faceplate display, and/or other alarm handling parameter values associated therewith or defined therefor, which information may be different than the corresponding information stored for the container itself. The unique tag of an alarm group may have the same restrictions as control module tags and this tag will be unique at the system level as is the case for control module tags; [0048] the control module 100 may include configuration 
The combination of Law and Havekost fail to teach “the alarm information represents tag data that indicates a kind of the alarm”.
Rischar teaches “the alarm information represents tag data that indicates a kind of the alarm” ([0066] Control system developers often wish to use the same alarm conditions on multiple alarms, as in scenarios in which the same type of alarm is applied to different control objects (e.g., different pumps, different brewing vats, etc.). For example, some alarm conditions may be configured to trigger a high temperature alarm when the temperature exceeds a first setpoint, a high-high temperature alarm when the temperature exceeds a second (higher) 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that allows multiple users to configure alarm information so that detail information can be displayed in a display mode according to a low, medium and high urgency as taught by Law and Havekost, with the use of different kinds of alarms (i.e. hihi, hi, lo, lolo) as taught by Rischar because by having different kinds of alarms, different priorities can be assigned to the different kinds to improve an operators understanding of the state of a plant.  For example, a lo alarm associated with an oil temperature in a plant might have a low priority that does not require the immediate attention of the operator, while a lolo alarm associated with that same oil temperature might have a high priority because once that lolo level is reached, proper lubrication is no longer possible.  Having different kinds of alarms allows more information to be available to an operator, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116